       Case 1:20-cv-00422-DAD-SAB Document 16 Filed 10/14/20 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10   D. DUSTIN,                                      )       No.: 1:20-cv-00422-NONE-SAB (PC)
                                                     )
11                  Plaintiff,                       )
                                                     )       ORDER DISMISSING ACTION FOR
12          v.                                       )       FAILURE TO PAY THE REQUIRED FILING
                                                             FEE
                                                     )
13   CHILDRES, et al.,
                                                     )
14                                                   )
                    Defendants.                      )
15                                                   )

16          Plaintiff D. Dustin is proceeding pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
17          On September 4, 2020, the court issued an order directing plaintiff to pay the required filing
18   fee within thirty days of service of that order. (Doc. No. 15.) The allotted thirty days have since
19   passed, and plaintiff has not paid the required filing fee, or otherwise communicated with the court.
20          Accordingly,
21          1.      This case is dismissed without prejudice due to plaintiff’s failure to pay the required
22                  $400.00 filing fee; and
23          2.      The Clerk of the Court is directed to close this case.
24
25   IT IS SO ORDERED.
26
        Dated:     October 13, 2020
27                                                       UNITED STATES DISTRICT JUDGE
28
                                                         1
